DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 2 August 2022 has been entered.  Claims 1, 7-11 and 17-20 were amended.  Claims 2-6 and 12-16 were cancelled.  Claims 21-30 were added.

Response to Arguments
Applicant’s arguments, see page 6, filed 2 August 2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 

Applicant’s arguments, see page 6, filed 2 August 2022, with respect to the 35 USC 112(b), second paragraph, rejection have been fully considered and are persuasive.  The 35 USC 112(b), second paragraph rejection has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 2 August 2022, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. 

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a computer-implemented method and a system incorporating:
a video tree representing a branching video presentation, “associating a plurality of weights with different video content segments at a branching node of the video tree, wherein the branching node has a weight total corresponding to a total of the plurality of weights”, “during a first playback of the branching video presentation, automatically selecting a first video content segment at the branching node to present based on one or more of the associated weights”, and “increasing a probability of selecting a second, different video content segment at the branching node during a second playback of the branching video presentation by decreasing the weight associated with the first video content segment and the weight total of the branching node” .

With respect to the prior art Boss et al. (U.S. Patent Publication 2005/0120389), Ishioka et al. (U.S. Patent Publication 2003/0023757), and Novikoff et al. (U.S. Patent Publication 2018/0068019):
While Boss disclosed a video tree and automatically selecting the next video in a branching video presentation (see Boss 0008), associating weights with different portions of the video tree (see Boss 0051), during playback of the video presentation (see Boss 48) automatically selecting a video content to present (see Boss 0048), and ensuring that duplicate runs are not allowed (see Boss 0059), Boss did not explicitly disclose a weight total nor “increasing a probability of selecting a second, different video content segment at the branching node during a second playback of the branching video presentation by decreasing the weight associated with the first video content segment and the weight total of the branching node” according to the claimed language.
While Ishioka disclosed associating weights to video blocks (see Ishioka 0116) and automatically selecting the video blocks when their associated weights meet a predefined threshold (Ishioka 0114), Ishioka did not disclose a branching video presentation, alternative video content segments, that the user device performs the association and modification of weights, and that the automatic selection is performed during playback and selects the alternative video content segments with a selection probability, nor “increasing a probability of selecting a second, different video content segment at the branching node during a second playback of the branching video presentation by decreasing the weight associated with the first video content segment and the weight total of the branching node” according to the claimed language. 
Novikoff disclosed decreasing the weight for the content if it has been selected (see Novikoff [0128]) and increasing the weight for content if it has not been selected, i.e. selection frequency is below threshold (see Novikoff [0116]). Novikoff did not disclose “a weight total corresponding to a total of the plurality of weights”, that the automatic selection is performed during playback, that alternative video content segments have a selection probability, nor “increasing a probability of selecting a second, different video content segment at the branching node during a second playback of the branching video presentation” by the combination of decreasing the weight associated with the selected video content “and the weight total of the branching node” according to the claimed language. 
Claims 7-10 and 17-30 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        Angela.Widhalm@uspto.gov
26 August 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452